OPINION OF THE COURT
Motion for reargument of motion for leave to appeal (dismissed on Sept. 12, 1991 as untimely) denied, with $100 costs and necessary reproduction disbursements. [See, 78 NY2d 1008.] Cross motions by defendants-respondents Chusids and defendant-respondent estate of Sol Chusid for sanctions against the plaintiffs-appellants and their attorney granted, sanctions in the amount of $5,000 imposed upon plaintiffs and sanctions in the amount of $5,000 imposed upon plaintiffs’ attorney, John L. Edmonds. The nature and repetition of plaintiffs’ litigation tactics over a five-year period resulting in four separate adjudications in the Court of Appeals constitute a strategy of dilatory, harassive, abusive and frivolous conduct within the meaning of 22 NYCRR 130-1.1 (a) and (c). We note also that despite the imposition of sanctions on plaintiffs by Supreme Court, plaintiffs remain undeterred. Thus, based on the record before us and the matters properly presented to the Court by respondents Chusids and respondent estate of Sol Chusid, the abuse of the judicial process supports the imposition of sanctions (see, Maroulis v 64th Street-Third Ave. As*1101socs., 77 NY2d 831; Bell v New York Higher Educ. Assistance Corp., 76 NY2d 930).